EXHIBIT 10.19

SECOND AMENDMENT TO OFFER LETTER

This Second Amendment (the “Amendment”), effective as of December 10, 2010 (the
“Effective Date”), to the offer letter dated March 21, 2008, as amended by the
amendment to the offer letter dated June 3, 2010 (the “Offer Letter”) is entered
into by and between Curis, Inc., a Delaware corporation (the “Company”), and
Dr. Mitchell Keegan (the “Executive”).

WHEREAS, the Company and the Executive desire to amend the Offer Letter to
reflect changes which the parties hereby agree to in connection with the
Company’s continued employment of the Executive.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto agree as follows:

 

13. Amendment. Section 1.2(h) of the Offer Letter is hereby amended by deleting
such Section in its entirety and substituting therefor the following:

“1.2(h). The receipt of any severance benefits provided for under the Offer
Letter as amended by this Amendment or otherwise shall be dependent upon the
Executive’s delivery to the Company of an effective general release of claims in
a form satisfactory to the Company. Such release must be delivered and become
irrevocable within sixty (60) days of the date of the Executive’s termination of
employment. Payment of the benefits shall be made or commence no later than the
thirtieth (30th) day following the date on which the release becomes
irrevocable. Notwithstanding the foregoing, if the 90th day following the
termination of employment occurs in the calendar year following the year of the
Executive’s termination of employment then the severance payments shall not be
made or commence prior to January 1 of the year following such termination of
employment, and in any event, payment of benefits under this subparagraph shall
be subject to the provisions of Subsection 1.2(g) to the extent applicable.”

 

14. Reference to and Effect on the Offer Letter; Entire Agreement. Except as
amended or superseded by this Amendment, the provisions of the Offer Letter
shall remain in full force and effect. This Amendment, together with the Offer
Letter, sets forth the entire agreement of the parties hereto in respect of the
subject matter contained herein and supercedes all prior agreements, whether
oral or written, by any officer, employee or representative of any party hereto
in respect of the subject matter contained herein; and any prior agreement of
the parties hereto in respect of the subject matter contained herein is hereby
terminated and cancelled.

 

15. Counterparts. This Amendment may be executed in two counterparts, each of
which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
written above.

 

CURIS, INC. By:   /s/ Michael P. Gray Name:   Michael P. Gray Title:  

Chief Operating Officer

and Chief Financial Officer

EXECUTIVE /s/ Mitchell Keegan Name:   Dr. Mitchell Keegan

[Signature Page to Second Amendment to Offer Letter]